Orders of the Family Court entered on March 10, 1969, and May 28, 1969, unanimously affirmed, without costs or disbursements. The orders on appeal rule on applications for support of the petitioner wife and the child of the parties and for visitation rights. The testimony, while in accord as to the generalities of the incidents, differs markedly as to all important details which determine the inferences to be drawn from the conduct involved. We are unable from a reading of the record to conclude that the learned Trial Judge erred in his interpretation of the nuances of the testimony. However, we feel it may become significant to draw attention to the finding that the petitioner abandoned the respondent. The finding was justified, but it should be understood to apply to the situation as it was at the time of the hearing. In any possible subsequent proceeding it should not preclude the wife from asserting and, if possible, proving, that her attitude had changed and that she was prepared and willing to assume her wifely duties. Concur — Eager, J. P., Capozzoli, Nunez and Steuer, JJ.